*661MEMORANDUM **
Charles Wayne Moore appeals the judgment dismissing his diversity action, which alleged defendants conspired to illegally divest Moore of his property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the legal conclusion that the underlying facts are insufficient to establish diversity jurisdiction, Co-Efficient Energy Sys. v. CSL Indus., Inc., 812 F.2d 556, 557 (9th Cir.1987), and we affirm for the reasons stated in the district court’s order filed February 28, 2001, dismissing the action for lack of subject matter jurisdiction.
Moore’s remaining contentions are without merit.
To the extent Moore requests that this court take judicial notice, we deny the request.
We deny appellees’ request for attorneys fees without prejudice to renewal upon proper motion. See Ninth Cir. R. 39-1.6.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.